EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Haran on July 8, 2022.

The application has been amended as follows:

In the specification: Amend paragraph [0036] as follows:

[0036]   As discussed above, the present etchant composition can be an aqueous composition or can be a semi-aqueous composition. Thus, in some embodiments, the etchant composition comprises water with no additional solvents while, in other embodiments, the etchant composition further comprises water with at least one water-soluble or water-miscible organic solvent. The inclusion of at least one solvent in combination with water may provide additional improvements to the etchant composition, such as improved planarity of the resulting etched molybdenum surface. Suitable solvents include, for example, 2-pyrrolidinone, 1-(2-hydroxyethyl)-2- pyrrolidinone (HEP), glycerol, 1,4-butanediol, tetramethylene sulfone, dimethyl sulfone, methanol, ethanol, isopropanol, butanol, pentanol, hexanol, 2-ethyl-1-hexanol, heptanol, octanol, ethylene glycol, propylene glycol, butylene glycol, butylene carbonate, ethylene carbonate, propylene carbonate, dipropylene glycol, diethylene glycol monomethyl ether, triethylene glycol monomethyl ether, diethylene glycol monoethyl ether, triethylene glycol monoethyl ether, ethylene glycol monopropyl ether, ethylene glycol monobutyl ether, diethylene glycol monobutyl ether, triethylene glycol monobutyl ether, ethylene glycol monohexyl ether, diethylene glycol monohexyl ether, ethylene glycol phenyl ether, propylene glycol methyl ether, dipropylene glycol methyl ether (DPGME), tripropylene glycol methyl ether (TPGME), dipropylene glycol dimethyl ether, dipropylene glycol ethyl ether, propylene glycol n-propyl ether, dipropylene glycol n-propyl ether (DPGPE), tripropylene glycol n-propyl ether, propylene glycol n-butyl ether, dipropylene glycol n-butyl ether, tripropylene glycol n-butyl ether, propylene glycol phenyl ether, 2,3-dihydrodecafluoropentane, ethyl perfluorobutylether, methyl perfluorobutylether, alkyl  carbonates, alkylene  carbonates, 4-methyl-2-pentanol, and combinations thereof. Preferably, the at least one solvent comprises propylene glycol. When used, the solvent may be present in amounts from about 10 wt% to about 90 wt% of the total solvent used, preferably from about 30 wt% to about 85 wt% of the total solvent, and more preferably from about 50 wt% to about 85 wt% of the total solvent, with the balance being water.

In the claims: Amend claims 2, 13 and 15 as follows:

In claim 2, line 3 delete the comma after oxone thereby changing “oxone, (2KHSO5∙KHSO4·K2SO4)”  to --oxone (2KHSO5∙KHSO4·K2SO4)--;

In claim 13, line 8 delete “urea derivatives,”;

In claim 15, lines 1-2, delete “wherein the organic additives comprise a species selected from the group consisting of”.

Allowable Subject Matter
Claims 1-4, 6-7, 9-10 and 12-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or make obvious a composition for etching molybdenum that is free of ammonia or ammonium hydroxide, has a pH form 9-11,  and comprises 84-99.8 wt.% water, 0.1-25 wt.% of an oxidizing agent, 0.0001-1 wt.% of the specifically claimed oxidizing agent stabilizer and 0.1-10 wt.% of the specifically claimed bases.
The closet prior art of record is considered to be WO 2007/044446 (Minsek et al). as Minsek teaches compositions that may individually comprise the claimed components but Minsek does not teach a composition the simultaneously contains all of the claimed components and for those compositions of Minsek that most closely approach the claimed composition such as Minsek’s compositions T, V and W, there is no teaching or reason to believe that the pH would be within the claimed range of 9-11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716

/Allan W. Olsen/Primary Examiner, Art Unit 1716